Citation Nr: 0301975	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1974 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.



FINDING OF FACT

The appellant has not been diagnosed to have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service, nor may it 
be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See generally VCAA; see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in September 2000, setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of claims of service connection.  The general 
advisement was reiterated in the Statement of the Case dated 
in February 2002.  Additionally, the appellant was apprised 
that it was his responsibility to provide information 
relative to both the question of a qualifying stressor, and 
competent evidence of a diagnosis for the disorder in 
question by letters dated in May 1999 and October 2000.      

Subsequent to the receipt of his claim and information 
obtained by the appellant, VA also made reasonable efforts to 
identify and obtain relevant records in support of the claim.  
38 U.S.C.§ 5103A (a), (b) and (c).  In particular, the 
appellant reported in May 1999 that he received no private, 
non-VA treatment for any psychiatric condition, and that VA 
afforded all treatment.  Accordingly, VA obtained treatment 
records dated from February 1998 in an effort to substantiate 
the claim.   

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  In 
particular, the appellant was afforded a comprehensive VA 
psychiatric examination in January 2001, and the examiner had 
full access to and commented upon materials in the 
appellant's VA claims folder.  

Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence that 
has not been obtained, the Board finds that the record is 
ready for appellate review.  

The Merits of the Claim

The appellant argues that a grant of service connection is 
warranted for PTSD.  He claims that he incurred the disorder 
as a result of his experiences while serving on active 
military duty.  Having carefully considered all of the 
evidence of record in light of the applicable law, the Board 
concludes that the preponderance of the evidence is clearly 
against the appellant's claim, and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In particular with regard to PTSD, a grant of service 
connection requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).  In this matter, the appellant's claim 
fails because the preponderance of the competent medical 
evidence does not show him to have PTSD.

The record indicates that in February 1998, the appellant was 
afforded VA psychiatric treatment for a variety of symptoms 
assessed by Robert W. McGriffin, M.D. to be recurrent 
episodes of major depression.  In letters dated in December 
1998 and June 2000, Dr. McGriffin reported that the appellant 
was under regular treatment for "major depression and 
cognitive dysfunction" since March 1998.  VA chronological 
medical records reflect such continued treatments.  
Significantly, however, both these records and Dr. 
McGriffin's letters reflect no mention of the appellant's 
military service as a cause of the appellant's psychiatric 
symptoms.  See, e.g., VA treatment record dated February 1998 
and also indicating appellant had "no combat;" VA 
neuropsychiatric report dated April 1998; VA treatment 
records dated September 1998 and February 1999.  

The appellant underwent a VA psychiatric examination in 
January 2001, conducted by D.B. Martindill, M.D.  The 
physician noted that the appellant's military and post-
service military history, and reported that he had conducted 
a personal interview with the appellant.  In substance, Dr. 
Martindill reported the appellant to be manipulative and 
malingering, and diagnosed him to have an ongoing major 
depressive disorder.  In particular, Dr. Martindill 
specifically found the appellant to have "no evidence of 
[PTSD]."  

In these circumstances, the preponderance of the informed and 
competent medical evidence indicates that the appellant does 
not have PTSD.  The law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with 
approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)];  see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").

Because the appellant does not have PTSD, the claim is 
denied.

ORDER

Service connection for PTSD is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

